Title: From Thomas Jefferson to Craven Peyton, 2 May 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir 
                     
            Washington May 2. 1803.
          
          Your favor of Apr. 29. came to hand last night. having left at Monticello the plat of the partition of Henderson’s land, I do not from memory recollect the position of John & Charles Henderson’s 4. acres very accurately; but think I recollect enough to say it is impossible for him to build a mill on them, and bring water to it without drawing his canal through lands not his, and which no court can give him authority to do. besides, if he is opposed, by an application for an order of court to build a mill, by the proprietor of the residue of the tract, it is impossible the rights of the general proprietor should not prevail against him. surely the right of building a mill cannot belong to the owner of 4. acres rather than to the owner of the whole tract. on this ground, and in this way I think he should be opposed. and as it is impossible we should not obtain the right in preference to him, his 4. acres will then be reduced to be of no more value than so much of any other lands, & he may be bought out on reasonable terms. I would therefore wish you to employ mr Carr to petition for leave to build a mill on the scite which fell to me. it had still better be in your name. should they propose to avail themselves of the canal of the old mill, I will give orders for the immediate removal of every stone in the dam, so as to put an end to that expectation. otherwise I do not wish to disturb the dam till my own mill needs the water. I should be glad you could prevent mr Meriwether & mr Millar from getting themselves into a matter which will certainly be a losing one to them; and which I presume they would not meddle with if they were apprised that there is no chance of their using the water in the old dam, nor of drawing a canal through the lands above or below. I will thank you to keep me advised of what is done in this business. Accept my friendly salutations & respects.
          
            Th: Jefferson
          
        